 Case 1:18-cr-00463-RMB Document 49 Filed 07/10/20 Page 1 of 3 PageID: 183



                                                    [Dkt. No. 46]

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


                                  :
UNITED STATES OF AMERICA,         :
                                  :     Crim. No. 18-463 (RMB)
     v.                           :
                                  :
SAMUEL AXALCO-HUERTA              :     MEMORANDUM ORDER
                                  :


     This matter comes before the Court upon Defendant Samuel

Axalco-Huerta’s Motion for Bail [Dkt. No. 46] pending his

hearing regarding his alleged violations of supervised release.

     On November 23, 2009, Defendant was deported from the

United States.    Thereafter, Defendant illegally entered the

country and on September 3, 2018, was charged with 8 U.S.C.

1326(a) (Illegal reentry).      On January 30, 2019, this Court

sentenced Defendant to time served and one year of supervised

release.   On October 31, 2019, this Court issued a warrant for

the Defendant’s arrest based upon yet again illegal re-entry

into the United States in violation of the terms of supervised

release.

     Defendant argues that due to the COVID-19 pandemic he

should be released pending resolution of the violation of

supervised release hearing.      He contends that he is not a flight

risk and poses no danger to the community.
 Case 1:18-cr-00463-RMB Document 49 Filed 07/10/20 Page 2 of 3 PageID: 184



        The Court has assessed the factors under 18 U.S.C. 3142(g)

and finds that detention is warranted.        As to the nature of the

violation, this Court’s granting of bail would ironically reward

Defendant for his criminal conduct.       Defendant does not deny

that he entered this country illegally in violation of this

Court’s Orders, as well as Immigration and Customs Enforcement

(weight of the evidence); he simply asks that this Court permit

him to be with his family until the Court adjudicates his case

which he has now delayed by filing the within motion.           In good

conscience, the Court canno countenance such conduct, and this

factor weighs against the Defendant.       As to the risk of flight,

Defendant, who has a repeated history of illegally re-entering

the United States (Defendant’s history and characteristics)

argues that he poses no such risk because he will be with his

family who are located in New Jersey.        The Court is not

persuaded.    Given the penalties he faces – in addition to the

prospect of additional charges being brought against him as the

Government indicates - the Defendant, along with his family, has

a strong incentive to flee elsewhere in the country.          Moreover,

the Court questions Defendant’s veracity.        When this Court

sentenced him on January 30, 2019, he told the Court that he was

going to take his children back to Mexico to be with him.           See

Dkt. No. 45, at 25.    He broke his promise to the this Court

once.    There is good reason to distrust Defendant’s words here.

                                    2
    Case 1:18-cr-00463-RMB Document 49 Filed 07/10/20 Page 3 of 3 PageID: 185



        As to the COVID-19 crisis, it is one that has affected the

entire country.       Defendant admits that he does not have any

medical condition that makes him particularly vulnerable, and as

set forth in the Government’s opposition, the Federal Detention

Center where Defendant is detained has implemented measures to

prevent and protect from the spread of the virus.

        Accordingly, for the above reasons,

        IT IS ON THIS 10th day of July 2020, ORDERED that

Defendant’s Motion for Release pursuant to Federal Rule of

Criminal Procedure 32.1 and 18 U.S.C. § 3143(i)(1)(a)(1) is

DENIED.

.


                               s/Renée Marie Bumb_________
                               RENÉE MARIE BUMB
                               United States District Judge




                                       3
